            Case 1-17-46613-nhl            Doc 135-2        Filed 07/15/19    Entered 07/15/19 19:55:16


                                                   Notice Recipients
District/Off: 0207−1                       User: adobson                 Date Created: 7/17/2019
Case: 1−17−46613−nhl                       Form ID: 296                  Total: 8


Recipients of Notice of Electronic Filing:
aty         Brian Thomas McCarthy             bmccarthy@abramslaw.com
aty         Robert W Piken          rwp@pikenandpiken.com
aty         Stuart I Gordon         stuart.gordon@rivkin.com
                                                                                                         TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Bracha Cab Corp        1281 Carroll Street      Brooklyn, NY 11213
            ABRAMS, FENSTERMAN,                FENSTERMAN, EISMAN, et al.          BY: ROBERT ABRAMS, ESQ.      1
            MetroTech Center, Suite 1701        Brooklyn, New York 11201
            TROUTMAN SANDERS LLP                 Capital One BY: DAVID PISCIOTTA, ESQ.          875 Third
            Avenue        New York, New York 10022
            JOHNSON LIEBMAN, LLP               BY: CHARLES LIEBMAN, ESQ.            305 Broadway, Suite 801 New
            York, New York 10007
            FOX ROTHSCHILD LLP              BY: BRETT BERMAN, ESQ.            2000 Market Street, 20th
            Floor       Philadelphia, Pennsylvania 19103
                                                                                                         TOTAL: 5
